Citation Nr: 0212091	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  00-13 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral macular holes 
and cataracts (claimed as defective vision).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from March 1952 to December 
1953.

This appeal is from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran had refractive error of both eyes on entrance 
into service.

2.  The veteran currently has macular holes of both eyes and 
cataracts, with the first diagnosis of any of these 
conditions in 1985 in the right eye, and the first diagnosis 
of any of these conditions in the left eye in June 1990.

3.  There is no medical evidence of record showing the 
existence of any macular hole or cataract before or during 
service, or of any relationship between the currently 
diagnosed macular holes and cataracts and the refractive 
error that preexisted service or any incident or 
environmental condition in service.


CONCLUSIONS OF LAW

1.  Refractive error of the eye is not a disability under the 
law for which VA can pay disability compensation, and to the 
extent the veteran's claim encompasses refractive error, it 
seeks a benefit not provided by law.  38 U.S.C.A. § 1110 
(West Supp. 2002); 38 C.F.R. § 3.303(c) (2001).

2.  Bilateral macular holes and cataracts were not incurred 
in or aggravated by wartime service.  38 U.S.C.A. § 1110 
(West Supp. 2002); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2001), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. 
§ 3.150(a) (2001).  The veteran filed an original application 
form in January 1959.  No other forms are necessary to 
prosecute his claim.

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and, as to inform him/her 
which information and evidence, if any, he/she must provide 
VA and which information and evidence, if any, VA will 
attempt to obtain on his/her behalf.  38 U.S.C.A. § 5103(a) 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO 
notified the veteran of the evidence necessary to 
substantiate his claim in a letter of November 1999.  
Predating the VCAA, the letter was in terms of evidence 
necessary to well ground the claim to trigger VA's duty to 
assist him to develop evidence pertinent to his claim.  See 
38 U.S.C.A. § 5107 (1991).  However, the description of the 
evidence substantively addressed the evidence that under the 
VCAA would be described as necessary to substantiate the 
claim.  Although for legal reasons not applicable under the 
VCAA, the letter clearly articulated which evidence the 
veteran must submit and which evidence VA would obtain.  
Then, as now, VA records were constructively of record in a 
claim for disability compensation, see Bell v. Derwinski, 2 
Vet. App. 611 (1992), and the veteran's obligation was 
limited to providing information about where and when he had 
VA treatment.  The November 1999 letter informed him 
accordingly.  In December 1999, the RO provided the veteran a 
copy the rating decision from which he appeals, which clearly 
articulated the need for medical evidence of a nexus between 
his claimed disorders and service.  The RO again provided 
notice of the necessity of such evidence in the statement of 
the case (SOC) of April 2000, which informed the veteran that 
medical evidence he had submitted did not meet that 
requirement.

In May 2001, the RO notified the veteran of the passage of 
the VCAA and of its application to his claim, informing him 
in detail of the evidence necessary to substantiate his claim 
and informing him that VA would attempt to obtain any private 
or federal medical records of which he informed VA.  The 
letter stated that it was his responsibility to provide such 
information and authorization to obtain evidence as was 
required to enable VA to assist him.  The RO did not execute 
its last adjudication before remitting the claim to the Board 
until the veteran indicated by telephone that he had no 
further information or evidence.  That conversation is 
memorialized in a June 2001 Report of Contact.

VA did not explicitly request authorization for release of 
medical records from two private facilities that the veteran 
mentioned in hearing testimony in November 2000.  There is 
good evidence from which to conclude that no reasonable 
possibility exists that these records would aid in 
substantiating the claim or are otherwise relevant to the 
claim.  The veteran testified that the physicians who treated 
him at those facilities had voiced no opinion and given no 
indication about the cause of his eye conditions.  Moreover, 
VA requested the veteran to authorize it to obtain all 
evidence that could substantiate his claim, and the veteran 
both did not authorize release of these records, and he did 
affirmatively report that there was nothing more to obtain to 
substantiate his claim.  Under the circumstances of this 
case, and in light of VA's repeated notices to the veteran of 
the facts of which he needed to submit or authorize the 
release of evidence to prove, failure explicitly to request 
authorization to obtain these records did not breach VA's 
duty to notify the veteran.  VA has discharged this duty.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  VA 
has obtained the veteran's service medical records, all 
pertinent VA medical records, and additional medical records 
from the Social Security Administration.  VA has discharged 
its duty to obtain evidence.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  VA's duty to afford the veteran a 
medical examination or obtain a medical opinion is predicated 
on several factual showings.  The evidence lacked two of 
these, discussed substantively below, and therefore VA had no 
duty to examine the veteran or to obtain a medical opinion in 
his case.  66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)(i)(B), (C)).

VA must notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,631-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(e)).  There was no 
such failure in this case.  The requirement is moot.

II.  Service Connection

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2001).

The veteran's service medical records show that a refractive 
error in his vision was noted on entrance into service.  See 
38 C.F.R. § 3.304(b) (2001).  It also shows improvement in 
that his eyes were better on refraction examination at 
separation than on entrance.

In his claim, the veteran did not distinguish between 
"defective vision" resulting from refractive error and that 
resulting from macular holes and cataracts.  Refractive error 
is not a disability under laws administered by VA.  38 C.F.R. 
§ 3.303(c) (2001).  VA is authorized to pay compensation for 
disability incurred or aggravated in active service.  See 
38 C.F.R. §§ 1110, 1131 (West Supp. 2002).  Consequently, a 
claim for compensation for refractive error of the eye seeks 
a benefit that the law does not provide.  Such a claim must 
be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The service medical records show no other defect of the 
veteran's vision.  They show no complaint, treatment, or 
diagnosis of any ophthalmologic disorder.  The veteran 
testified in November 2000 that for years after service 
changes in his vision were treated as refractive changes, 
treated with changes in the prescriptions for eyeglasses.  He 
reported that he noticed the changes subsequently diagnosed 
as a hole in the right macula about 1984 or 1985.  The 
veteran and his spouse testified in November 2000 that the 
difficulty he had focusing on fine detail in service, which 
was treated as a problem of refractive error, may have been 
the onset of macular holes.  The veteran and his wife are lay 
persons without medical expertise.  The diagnosis of medical 
disorders and the formulation of opinions about their 
etiology require medical expertise.  Medical diagnoses and 
opinions of etiology by lay persons are not cognizable as 
evidence to support an assertion of the existence, cause, or 
time of onset of a medical disorder.  Espiritu v. Derwinski, 
2 Vet App. 492 (1992).  To distinguish matters within lay 
competence from matters without, the veteran is competent to 
testify that vision changes were treated as changes in 
refraction for years after service, and he is competent to 
testify that about 1984 he noticed a different character of 
changes in his vision.  The Board finds his testimony 
credible on both points.

The medical evidence of record other than service records 
comprises private medical records from September 1970 to June 
1992 and VA outpatient records from August to October 1999.  
Those that pertain to the veteran's ophthalmologic conditions 
are devoid of any opinion or impression linking them to his 
naval service.  The medical record uniformly indicates the 
onset of the right eye macular hole in 1985 and the left eye 
macular hole in 1990.  The May 1992 report of W. Smiddy, M.D. 
well summarizes the history of the conditions.  VA outpatient 
records are consistent, and show the diagnoses of bilateral 
cataracts, without any indication of a link with service.

The veteran testified in November 2000 that he was exposed to 
loud noise of shipboard artillery while in the Navy.  He 
reported that one or more physicians have told him that the 
cause of his conditions cannot be known, although there are 
several possible causes, including loud noise.  He also 
testified, in essence, that no physician would make a written 
report linking his eye conditions with noise exposure or with 
service.  He has argued that whereas exposure to noise is a 
possible cause of macular holes, and he was exposed to noise 
in service, and VA cannot prove that his condition was not 
caused by noise in service, he should have the benefit of the 
doubt and the award of service connection.

The veteran's lay opinion of an etiology of noise exposure is 
a lay medical opinion of no probative value to substantiate 
his claim.  Espiritu, 2 Vet. App. 492.

The veteran misconstrues the concept of benefit of the doubt.  
Statute requires, upon consideration of all information and 
lay and medical evidence, "where there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary [of 
Veterans Affairs] shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West Supp. 2002).  
Regulation provides that the benefit of the doubt is not 
applied to resolve conjectures.  38 C.F.R. § 3.102 (2001).  
The veteran's conjecture about a possible etiology of his 
macular holes and cataracts is not evidence that weighs on 
the positive side of the scale.

In sum, the evidence provides no basis to allow service 
connection for bilateral holes of the macular and cataracts.  
It does not show incurrence or aggravation of the claimed 
conditions in service.  38 C.F.R. § 3.303(a) (2001), either 
as a chronic condition diagnosed as such in service or during 
an applicable presumptive period, or as a condition noted in 
service with continuity of symptomatology thereafter. 
38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) (2001).  Finally, all 
of the evidence, including that pertinent to service, does 
not show that the claimed diseases, first diagnosed more than 
30 years after service, were incurred in service.  See 
38 C.F.R. § 3.303(d) (2001).  The clear preponderance of the 
evidence is against entitlement to service connection for 
bilateral macular holes and cataracts (claimed as defective 
vision).  38 U.S.C.A. § 1110 (West Supp. 2002).


ORDER

Service connection for bilateral macular holes and cataracts 
(claimed as defective vision) is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

